DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al (JP6315017 with references to the machine English translation, cited in IDS).
Regarding Claim 1, Nishiguchi teaches a method of producing polymer-metal hybrid components that are bonded by C-O-M bonds at a polymer-metal interface, where M represents an element in the metal to be joined [0001], the method comprising:
providing the metal ([0008]- metal member) and the polymer ([0008]- resin member);
applying compressive pressure to a polymer-metal interface ([0013]- a thermal pressure type joining method is used), the applied compressive pressure being higher than a flow resistance of the softened polymer at the polymer-metal interface ([0031]- the resin flows under the rotating tool thus the compressive pressure is greater than the flow resistance of the polymer);
heating the polymer-metal interface to an interfacial temperature above a glass transition temperature of the polymer and maintaining the compressive pressure at the polymer-metal interface to generate intimate atomic contact between the metal and the polymer to create substantially C-O-M chemical bonds along the polymer-metal interface ([0014]- a resin member is softened and melted by heat); and
reducing the interfacial temperature below the polymer melting temperature ([0014]- after softening and melting, the resin member is then solidified (cooled) to join the metal member and the resin member) before 5% of the polymer has pyrolyzed to avoid breaking of the C-O-M chemical bonds ([0089]- the joining temperature is 190°C which is below the pyrolysis temperature of thermoplastics).

Regarding Claim 2, Nishiguchi further teaches forming distributed air pockets on at least one surface of the metal prior to the step of applying compressive pressure to the polymer-metal interface, wherein additional C-O-M chemical bond are formed from new functional groups created by the reaction of polymer and air trapped within the distributed air pockets ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force).

Regarding Claim 3, Nishiguchi further teaches the step of forming distributed air pockets comprises capturing a porous structure on the metal ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force).

Regarding Claim 4, Nishiguchi further teaches the step of forming distributed air pockets comprises forming three-dimensional surface features, grooves, or protrusions on a surface of the metal ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force).

Regarding Claim 7, Nishiguchi further teaches the step of providing the metal and the polymer comprising overlapping the metal and the polymer ([0039]- The portion of the metal member 11 that overlaps with the resin member 12 is usually formed of a flat surface on both sides).

Regarding Claim 15, Nishiguchi further teaches the polymer contains functional groups [0044] and is applied on a surface of the metal prior to the step of applying compressive pressure to the polymer-metal interface (Fig. 1- showing the resin member applied onto the metal member).

Regarding Claim 16, Nishiguchi further teaches the C-O-M chemical bonds are formed from carbonyl groups (C=O) within the polymer [0044].

Regarding Claim 17, Nishiguchi further teaches the C-O-M chemical bonds are three-dimensionally distributed along the polymer-metal interface ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force thus the bonds are three-dimensionally distributed along the roughened surface).

Regarding Claim 19, Nishiguchi further teaches the step of applying compressive pressure and the step of heating the polymer-metal interface to the interfacial temperature are achieved using a unitary system ([0013]- rotary tool provides both heating and compression in a unitary system).

Regarding Claim 20, Nishiguchi further teaches the step of heating the polymer-metal interface to the interfacial temperature above the glass transition temperature of the polymer comprises heating the polymer-metal interface to the interfacial temperature above the glass transition temperature of the polymer and below a flash ignition temperature of the polymer and below a metal melting temperature of the metal ([0014]- a resin member is softened and melted by heat; ([0089]- the joining temperature is 190°C which is below the flash ignition point of polymers and the melting temperature of the metal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (JP6315017 with references to the machine English translation, cited in IDS) in view of Jung et al (PGPub 2020/0262173, priority date- September 30, 2016).
Regarding Claim 5, Nishiguchi further teaches the metal member is roughened on the bonding surface to improve the mechanical coupling force [0038] but does not appear to explicitly teach roughening specifically by forming distributed air pockets by scratching grooves on a surface of the metal.
Jung teaches an alternative method of joining a metal and a resin (Abstract) wherein grooves are scratched (etched) into the surface of the metal substrate [0011] in order to improve the adhesive force between the metal and resin [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishiguchi to include scratching grooves on a surface of the metal as taught by Jung with reasonable expectation of success in order to improve the adhesive force between the metal and resin [0014].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (JP6315017 with references to the machine English translation, cited in IDS) in view of Guo et al (CN206520145U with references to the machine English translation).
Regarding Claim 6, Nishiguchi further teaches the step of providing the metal and the polymer comprises overlapping the metal and the polymer ([0039]- The portion of the metal member 11 that overlaps with the resin member 12 is usually formed of a flat surface on both sides) but does not appear to explicitly teach the method further comprises rolling the overlapped metal and polymer during the step of maintaining the interfacial temperature above the glass transition temperature of the polymer.
Guo teaches an alternative method of molding a composite [0002] wherein compression rollers are utilized [0008] in order to control the thickness of the composite [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishiguchi to include rolling the composite between compression rollers as taught by Guo with reasonable expectation of success in order to control the thickness of the composite [0006].
 
Regarding Claim 9, Nishiguchi further teaches the step of heating the polymer-metal interface to an interfacial temperature is performed before the step of rolling ([0067]- discussing preheating the metal member).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (JP6315017 with references to the machine English translation, cited in IDS) in view of Guo et al (CN206520145U with references to the machine English translation) and Wang et al (PGPub 2017/0151766).
Regarding Claim 8, Nishiguchi teaches a thermo-compression operation ([0013]- a thermal pressure type joining method is used) but Nishiguchi and Guo do not appear to explicitly teach rolling the overlapped metal and polymer during the step of maintaining the interfacial temperature above the glass transition temperature of the polymer.
Wang teaches an alternative method of molding a composite (Abstract) utilizing hot compression rollers to mold a composite [0008] in order to evenly heat and laminate the composite to avoid voids in the composite [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishiguchi and Guo to include a heated compression rolling operation as taught by Wang with reasonable expectation of success in order to evenly heat and laminate the composite to avoid voids in the composite [0005].

Regarding Claim 10, Wang further teaches the step of heating the polymer-metal interface to an interfacial temperature and the step of rolling are performed simultaneously ([0008]- describing a hot roller operation).

Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (JP6315017 with references to the machine English translation, cited in IDS) in view of Kajihara et al (PGPub 2019/0054672, cited in IDS).
Regarding Claim 11, Nishiguchi and Guo does not appear to explicitly teach the step of providing the metal and the polymer comprising positioning the metal in a mold and injecting polymer into the mold.
Kajihara teaches an alternative method of molding a composite (Abstract) wherein resin is injected onto the metal substrate in a mold [0035] in order to produce a composite with high shear strength [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishiguchi to include injecting the polymer onto the metal substrate in a mold as taught by Kajihara with reasonable expectation of success in order to produce a composite with high shear strength [0028].

Regarding Claim 12, Kajihara further teaches the step of heating the polymer-metal interface is performed by heating the polymer and injecting polymer into the mold ([0052]- the resin is melted then injected).

Regarding Claim 13, Nishiguchi further teaches the metal comprises distributed air pockets along at least a portion of a surface thereof ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force).

Regarding Claim 14, Nishiguchi further teaches the C-O-M chemical bond are formed from new functional groups created by the reaction of polymer and air trapped within the distributed air pockets ([0038]- the metal member is roughened on the bonding surface to improve the mechanical coupling force).

Regarding Claim 18, Nishiguchi teaches applying a compressive pressure ([0013]- a thermal pressure type joining method is used) and Kajihara teaches resin is injected onto the metal substrate in a mold [0035] thus the combination of Nishiguchi and Kajihara teaches the step of applying compressive pressure and the step of heating the polymer-metal interface to the interfacial temperature are achieved using discrete systems.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.
Applicant argues that the Office Action is unclear as to which citations from Nishiguchi correspond to the claimed limitations.
Examiner encourages Applicant to indicate which citations do not appear to correspond to the claimed limitations.

Applicant further argues that Nishiguchi is silent in regards to the method producing polymer-metal hybrid components “that are bonded by C-O-M bonds at a polymer-metal interface.”
Examiner respectfully disagrees with Applicant’s assertion noting that the recitation of “components that are bonded by C-O-M bonds at a polymer-metal interface” is the result of the claimed method steps.  Since Nishiguchi teaches the claimed method steps (see above rejection of Claim 1) that lead to “components that are bonded by C-O-M bonds at a polymer-metal interface,” Nishiguchi teaches the claimed invention.  If additional unclaimed steps are required to achieve C-O-M bonds, Applicant is encouraged to claim those steps to distinguish over the method of Nishiguchi.

Applicant further argues that Nishiguchi did not mention “a glass transition temperature” or maintaining the compressive pressure at the polymer-metal interface “to generate intimate atomic contact between the metal and the polymer to create substantially C-O-M chemical bonds along the polymer-metal interface.”
Examiner respectfully disagrees with Applicant’s assertion that Nishiguchi did not address “a glass transition temperature” noting that Nishiguchi teaches the resin member is softened [0014].  Since the resin member is softened, it is necessarily above the glass transition temperature of the polymer.
Examiner also notes that as claimed, “intimate atomic contact between the metal and the polymer to create substantially C-O-M chemical bonds along the polymer-metal interface” is the result of maintaining the compressive pressure at the polymer-metal interface.  Since Nishiguchi teaches heating the polymer-metal interface to an interfacial temperature above a glass transition temperature of the polymer and maintaining the compressive pressure at the polymer-metal interface ([0014]- a resin member is softened and melted by heat), it necessarily follows that intimate atomic contact is generated between the metal and the polymer to create substantially C-O-M chemical bonds along the polymer-metal interface.

Applicant further argues that Nishiguchi did not mention “before 5% of the polymer has pyrolyzed to avoid breaking of the C-O-M chemical bonds.”
Examiner notes that Nishiguchi teaches the joining temperature is 190°C [0089] which is below the pyrolysis temperature of thermoplastics.  Since the method occurs at a temperature below the pyrolysis temperature of thermoplastic, no polymer has been pyrolyzed thus meeting the instant limitiation of reducing the interfacial temperature…before 5% of the polymer has pyrolyzed to avoid breaking of the C-O-M chemical bonds.

Applicant further argues that Nishiguchi merely teaches joining metal and polymer through the formation of van der Waals forces.
Examiner notes arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Applicant has not provided any evidence that Nishiguchi merely teaches joining metal and polymer through the formation of van der Waals forces nor is there any indication in Nishiguchi to suggest joining only through van der Waals forces.  Since Nishiguchi teaches the claimed method steps (see above rejection of Claim 1) that lead to “components that are bonded by C-O-M bonds at a polymer-metal interface,” Nishiguchi teaches the claimed invention.  If additional unclaimed steps are required to achieve C-O-M bonds, Applicant is encouraged to claim those steps to distinguish over the method of Nishiguchi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        12/8/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748